Citation Nr: 0710758	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-34 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
punctuate lesions, palms and soles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In the veteran's VA Form 9, dated in August 2004, he 
requested a hearing at the RO before a Board member.  In 
subsequent correspondence, dated in July 2005, he withdrew 
his request.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed decision dated in September 1994, the RO 
denied the veteran's claim of entitlement to service 
connection for punctuate lesions, palms and soles. 	

3.  Evidence submitted subsequent to the September 1994 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim for 
service connection for punctuate lesions, palms and soles and 
does not raise a reasonable possibility of substantiating the 
claim.  		


CONCLUSIONS OF LAW

1.  The rating decision of September 1994 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1994). 

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
punctuate lesions, palms and soles.  38 U.S.C.A. §§ 5103, 
5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated	in March 2003, the RO 
advised the veteran of what the evidence must show to reopen 
a claim of entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

The RO also requested that the veteran send information 
regarding any person or entity that might have relevant 
records in support of his claim.  The RO also requested 
medical or lay evidence pertaining to his foot and hand 
disability.  The RO explained what it meant by the term 
"medical evidence" and explained the importance of 
submitting such evidence.  The Board finds the RO's request 
for evidence satisfied the requirement that the VA request 
the veteran send "any evidence in his possession that 
pertained to the claim."  

A review of the record shows that the VCAA notice did not 
include the elements of the degree of disability or the 
effective date of disability.  As the Board concludes herein 
that evidence sufficient to reopen the veteran's previously 
denied claims of entitlement to service connection for 
punctuate lesions, palms and soles has not been received, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  VA 
did not provide the veteran with a medical examination, but 
finds that an examination was not required in this case.  For 
claims to reopen previously disallowed claims, a medical 
examination need not be provided unless new and material 
evidence has been presented and VA determines that an 
examination is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  For 
reasons explained more fully below, no new and material 
evidence has been submitted to reopen the previously 
disallowed claim and therefore, VA's duty to provide a 
medical examination for the claim did not arise.  Under these 
circumstances, a VA medical examination is not necessary to 
decide the claim.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2006).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claim for service connection was initiated in 
January 2003.  Thus, the new definition of "new and material 
evidence" is applicable to his claim.  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

A review of the record shows that since July 1979, the 
veteran has filed multiple claims for service-connected 
benefits for punctuate lesions, palms and soles.  The last 
final denial of the claim was in September 1994.  In 
correspondence dated in September 1994, the RO informed the 
veteran of the denial and advised him of his procedural and 
appellate rights.  The veteran failed to appeal that decision 
and it became final.  The veteran filed the instant claim to 
reopen his claim for compensation benefits in January 2003.  
The RO denied that claim in a rating decision dated in June 
2003.  In a letter dated in June 2003, the RO advised the 
veteran of the decision not to reopen the claim for service 
connection for punctuate lesions, palms and soles and 
included notice of his procedural and appellate rights.  The 
veteran filed a notice of disagreement (NOD) and a 
substantive appeal within the applicable time limit.  The 
appeal of the June 2003 rating decision is properly before 
the Board.  

Evidence

The evidence associated with the claims file prior to the 
September 1994 denial follows.

The veteran's service medical records included a podiatry 
treatment note, dated in January 1978, in which it was 
reported that the veteran had calluses on his feet.

Treatment records from the Allen Park, Michigan VAMC, 
included treatment notes dated in October 1978 and February 
1979, that reflected that the veteran had multiple 
callosities on the hands and feet.  In a December 1990 
treatment note, it was reported that the veteran had 
punctuate keratoderma.  

A VAMC treatment note, dated in November 1992, reflected a 
diagnosis of palmar plantar punctuate keratoderma.  The 
examiner stated that the keratoderma limited the veteran's 
ability to use his hands or spend long periods of time on his 
feet.  

In claim for service connection, dated in October 1991, the 
veteran stated that he had skin problems on his hands and 
feet, which he attributed to handling fuels in service.  

A treatment records from University Dermatologists, dated in 
October 1992, reflected a diagnosis of punctuate keratoderma 
of the hands and feet.

A Michigan Department of Social Services Medical Examination 
Report, dated in October 1992, reflected a diagnosis of 
punctuate keratoderma.  According to the report, the veteran 
stated that the symptoms had started 6 years earlier.  

At a hearing before a Hearing Officer, conducted in August 
1993, the veteran stated that he did not have a problem with 
his skin until he served in the military.  

Evidence received since September 1994 consists of the 
following.

In an undated Physician's Report for Aid and Attendance, the 
examiner stated that the veteran had hard, keratotic plugs in 
the palmar and plantar creases, accompanied by swelling and 
pain.  

In a VA examination report, dated in October 1995, Dr. J.M. 
reported that the veteran had punctuate hyperkeratosis of the 
soles of his feet, and keratosis on the right hand.

In the veteran's notice of disagreement, dated in May 2004, 
and his VA Form 9, dated in August 2004, he stated that the 
skin problems with his hands and feet began in service.  In 
his VA Form 9, he stated that he was exposed to fuels while 
in Germany and that this caused his current condition.  

Analysis

Initially, the Board notes that the undated Aid and 
Attendance report and the October 1995 VA examination report 
are 'new' to the extent that neither was on file at the time 
of the last prior denial.  Nevertheless, for the reasons 
stated below, the Board finds that neither this evidence, nor 
any other evidence submitted since the last prior denial, 
satisfies the standard for new and material evidence found at 
38 C.F.R. § 3.156(a) (2006).

The competent medical evidence of record prior to the last 
final denial showed that the veteran had been diagnosed with 
punctuate keratoderma of the palms and soles.  The evidence 
of record at that time failed, however, to link this 
condition to an incident of the veteran's active duty.
  
The evidence submitted since the last final denial 
essentially consists of confirmed diagnoses of punctuate 
keratoderma and the veteran's contentions that this condition 
was caused by exposure to fuels while in service.  This 
evidence is both cumulative and redundant of the evidence of 
record at the time of the last prior final denial.  The newly 
submitted evidence does not relate to a fact necessary to 
substantiate the claim (i.e. that the current disorder is 
linked to an incident of the veteran's active duty service).  
Because this evidence is both cumulative and redundant, it 
does not raise a reasonable possibility of substantiating the 
claim and may not be reopened.  Id


ORDER

New and material evidence having not been received, 
entitlement to service connection for punctuate lesions, 
palms and soles, is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


